Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 1 of 22



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 SPECTRUM DYNAMICS MEDICAL
 LIMITED,

                               Plaintiff,
                                                    Case No.: 18-cv-11386 (VSB)
                v.
                                                    JURY TRIAL DEMANDED
 GENERAL ELECTRIC COMPANY, GE
 HEALTHCARE, INC., GE MEDICAL
 SYSTEMS ISRAEL LTD., JEAN-PAUL
 BOUHNIK, SERGIO STEINFELD, ARIE
 ESCHO, NATHAN HERMONY, and YARON
 HEFETZ,

                               Defendants.


                    DECLARATION OF DAN INBAR
 IN SUPPORT OF SPECTRUM’S CLAIM CONSTRUCTION BRIEF RESPONDING
     TO DEFENDANTS’ OPENING CLAIM CONSTRUCTION BRIEF [D.I. 224]

                                   Personal Background

       1.      My Name is Dan Inbar and my home address is 22 Disraeli St. Haifa, Israel.

       2.      As per the attached curriculum vitae, I received my technical training at the

Technion (Israel) Institute of Technology where I studied in the Department of Nuclear

Engineering after receiving a Bachelor of Science degree in Electrical Engineering.

       3.      Much of my career has focused on medical imaging systems on behalf of Elscint

Ltd. (“Elscint”). Throughout my career at Elscint, I was involved with and in many cases

responsible for expanding Elscint’s product line of medical imaging apparatus to the point that

Elscint grew to be able to compete with its competitors all over the world and in virtually all

medical imaging modalities.

       4.      Because of my long experience in nuclear detection instrumentation (1965-

1973), nuclear medicine (1967-1994), my work in the field of Nuclear Terror mitigation (2004-

2007), and my R&D work in other fields, I am very experienced in leading, guiding, and


{J734902 04795940.DOCX}                         1
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 2 of 22



managing the development of medical, other imaging apparatus, and other products both on

the physics and techno-clinical side of capturing (or acquiring) nuclear radiation as well as

designing the physical apparatus used to perform the imaging and non-imaging products.

Because of my expertise in nuclear detection and my nuclear electronics technical background,

I have also been intimately involved with the electronics used in medical, non-medical imaging

systems, and other products. Below is a summary of my career.

       5.      I studied at a trade school from 1953-1957 in radio engineering. The first two

years of learning included mechanical design, such as metallurgy, and other mechanical

engineering skills from hands-on welding to designing and construction of mechanical

apparatus (e.g., a morse key).

       6.      After completing my BSc Electrical Engineering studies in 1965, I was in

charge of nuclear electronics research and development at Elron Ltd. (“Elron”). I was the

manager responsible for the Nuclear Detection research product line and Elron’s first nuclear

medicine kidney function probes (which included gravitational effects compensation means)

In 1969, I began working as a Co-Founder for Elscint. During my time at Elscint, I was

promoted to chief scientist in 1973. In 1969, I lead the first Elscint Gamma camera R&D

project. By 1973, I joined the efforts to salvage the design problems of the second Elscint

Gamma camera named the Klein-Zioni camera.

       7.      From 1970 to 1973, I acted as inventor and project manager in the R&D of: (i)

a novel counter-counterfeit banknotes printing machines for the Netherlands and Israeli

national bank; and (ii) a novel vandal resistant pay phone for the Israeli government. For these

two projects, above and apart from being the system design manager, I also initiated and co-

developed the mechanical sub-systems of the products. These 3 years gave me a hands-on

experience in mechanical engineering.




{J734902 04795940.DOCX}                          2
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 3 of 22



       8.      From 1975 to 1978, I was the primary inventor, system designer, and leader of

the research and development that lead to the development of the world’s first digital gamma

camera, the Apex Product line. From 1979 to 1986, I was the Vice President R&D for Elscint

where I led a team of up to 520 medical imaging professionals in the development of medical

imaging and other modalities (e.g., nuclear cameras, SPECT, CT, MRI, ultrasound, X-ray, Cath

Lab, digital fluoroscopy, mammography and more).

       9.      From 1986 to 1989, I was corporate Vice President and Chief Scientist for

Elscint in Boston, Massachusetts.

       10.     In 1989, I was named Vice President for marketing at Elscint. In this position,

my marketing department had the responsibility to initiate, provide the specification, and/or

confirm new products.

       11.     In 1994, I started my own company called Smartlight Ltd. where I was the

Founder, Chairman, and CTO of medical imaging image interpretation film viewing modality.

During the late 1990’s, I was a Board Member of Elscint. Since late 2001, I used my technical

background to consult and publish technology and market reports in matters relating to

Homeland Security and Public Safety, Industrial Automation, and Quantum Computers.

       12.     I am the inventor of many patents, but I am not an expert in patent law. In my

past experience, I have participated in various capacities in a number of patent litigations on

behalf of my former employer Elscint (now GE, Philips and others), some of them involving

nuclear medicine. As a result, I have come to understand generally what claims are, and how

they are to be understood – plain and ordinary meaning in light of the specification.

       13.     Additionally, I have come to understand that under certain conditions the plain

and ordinary meaning of claim terms gives way to a means-plus-function analysis under 35

U.S.C §112.




{J734902 04795940.DOCX}                          3
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 4 of 22



         14.   I cannot opine on the law, but I can provide my opinion on how a person of

ordinary skill in the art (“POSA”), having a background in the design of nuclear imaging

systems, would understand the words and phrases of the claim terms.

         15.   A full listing of my experience, appointments, awards, professional

memberships and societies, lectures and speaking engagements, and patents appear in my

curriculum vitae, which is attached as Exhibit A.

         16.   Attached as Exhibit B is a listing of the materials that I considered in preparing

this Declaration.

         17.   In the process of preparing this Declaration, I have read U.S. Patent No.

9,295,439 (“the ’439 patent”), portions of the patent prosecution file, and the Invalidity

Contentions (attached as Exhibit C).

         18.   I have not testified at trial or by deposition as an expert witness in the past five

years.

         19.   I am being compensated for services provided in this matter at a rate of $500

per hour. My compensation is not contingent on my opinions, on the outcome of any matter, or

on any of the technical positions I explain in this Declaration.

         20.   I have no financial interest in any of the parties to the litigation nor any financial

interest in the ’439 patent-in-suit or any other asserted patent currently asserted in the Action.

                             Person of Ordinary Skill in the Art

         21.   I understand from counsel that a hypothetical POSA is to be used as a frame of

reference as to how the patent would be understood. I also understand from counsel the factors

to consider in determining a POSA are (i) the inventor’s knowhow including education and

experience level, (ii) the type of problems encountered in the art, (iii) any solution known in

the prior art, (iv) the rapidity with which innovations are made, (v) the sophistication of the

technology, and (vi) educational level of active workers in the field.


{J734902 04795940.DOCX}                            4
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 5 of 22



       22.     For over 40 years (1966-2007), the major share of my work was devoted to lead,

guide, and manage multidisciplinary R&D teams in the implementation of medical and non-

medical imaging detection modalities. An example of a non-medical modality is a nuclear

detection system which I invented and designed during 2004-2007 of a terror related nuclear

weapons and Dirty (Radioactive) bombs detection systems (see U.S. Patent Nos. 7,847,260 B2,

8,143,586 B2 and 8,173,970 B2). Throughout my life I spent over 50 years studying

professional literature, attending hundreds of conferences, and performing my own research in

dozens of professions. The number of medical imaging professionals I managed reached

approximately 520 professionals in the fields of nuclear and computer scientists, mechanical

engineers, analog and digital electronics engineers and others at eleven R&D centers around

the globe.

       23.     I have been asked who I would consider a person of ordinary skill in the art to

be. Evidence from the claims and patent specification support Spectrum’s definition of a

POSA. The claims of the ’439 patent are directed to an “apparatus for capturing images”

comprising generally a column and weight compensation unit to be used in a medical imaging

system, particularly in the nuclear medicine field. Further, the patent specification contains

embodiments that the specification states, “are described in sufficient detail to enable those

skilled in the art to practice the embodiments” (’439 patent, 2:38-40). While, the educational

level of the alleged “inventor” is a Ph.D. in Physics, the educational level of active workers in

the medical imaging field are mechanical engineers familiar with the layout of mechanical

components, or an engineer having equivalent experience, working in a design team which

includes nuclear physicists and electrical engineers. Also, given the sophistication of the

technology, a POSA would need to be guided by a team as to allowable dimensions, tolerances

and internal components and have experience specifying mechanical components.




{J734902 04795940.DOCX}                          5
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 6 of 22



          24.     Considering the technology at issue in the ’439 patent, a POSA would be a

mechanical engineer familiar with the layout of mechanical components, or an engineer having

equivalent experience, working in (or leading) a design team which includes nuclear physicists

and electrical engineers to guide the POSA as to allowable dimensions, tolerances and internal

components. The POSA would have experience specifying mechanical components, i.e.,

providing the specifications for the mechanical elements which are needed to assemble the

design.

                                   How I analyzed the ’439 Patent

          25.     I began my analysis by first reviewing and familiarizing myself with the claims

and specification of the ’439 patent (Exhibit D) and portions of the patent prosecution file. I

have read the correspondence between GE and the examiner as part of the ’439 patent

prosecution file. When reviewing the September 17, 2015 Non-Final Rejection, the examiner

rejected claims 1, 9 and 17 by discussing the prior art (U.S. Patent No. 5,047,641) in that a

sensor with counterbalance was already patented with one example of a seesaw mechanism.

(September 17, 2015 Non-Final Rejection at pg. 3, para. 5.) The examiner states (Id. at pg. 4,

para. 7),


            [w]ith respect to claims 4, 5, 12, 13, 19, and 20 (see rejection of claim 19 above),
            the prior art does not appear to disclose or reasonably suggest that the column is
            one of a plurality of columns, and wherein all of the plurality of columns comprise
            a radiation detector disposed within a movable section of each column and only a
            portion of the plurality of movable sections of the columns are connected to a
            weight compensation unit.

          26.     The examiner defined the columns to include a movable section and a weight

compensation unit. Following a telephone interview on December 4, 2015 between the

examiner and GE representative the following summary was written by the examiner:

“Applicant proposed adding a limitation which stated that the weight compensation unit is

‘positioned within the gantry’. The Examiner agreed that an amendment to this effect would


{J734902 04795940.DOCX}                                6
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 7 of 22



be sufficient to overcome the present rejection. An amendment will be forthcoming.”

(December 4, 2015 Applicant-Initiated Interview Summary).

       27.     Also, I have reviewed PCT publication PCT/IB2013/053721 (“the ’721 PCT”)

published on November 14, 2013, with particular attention to the description of Figures 6A-

6G (Exhibit E).

       28.     I read GE’s Opening Claim Construction Brief in an effort to understand GE’s

interpretation of the disputed claim terms and cast my opinion as specified in this Declaration.

       29.     I understand from counsel that the claim language itself is always the starting

point in understanding the meaning of the claim terms. As I did many times during my

professional life (when I draft disclosures for new patents, proofread my patent applications,

studied prior art patents, and studied patents during litigation), I read the claims and reviewed

the rest of the said patents to understand the meaning of the terminology and texts of the claims.

                                               OPINION

                                      Technical Background

       30.     The ’439 patent is directed to a weight compensation system for radiation

detectors located in association with a Nuclear Imaging system gantry. Nuclear medicine

gantries are known in which a patient lying on a table is advanced through the bore of the

gantry where gamma radiation leaving the body of the patient is detected, pre-processed and

then processed to reconstruct images of the scanned individual.

       31.     The ’439 patent in column 1 under “Brief Description of the Invention” states

the subject matter of the invention generally relates to an apparatus and method for diagnostic

medical imaging such as nuclear medicine imaging (’439 patent, 1:6-8). In nuclear medicine

imaging, systems with multiple detectors or detector heads may be used to capture an image,

or to scan a region of interest (’439 patent, 1:8-10). Figure 1 of the ’439 patent schematically

illustrates a “subject 102” being prepared to enter the “gantry 110” of the camera.


{J734902 04795940.DOCX}                           7
    Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 8 of 22



          32.    In the case of nuclear medicine, a patient is administered with a

radiopharmaceutical which then spreads throughout the body and localizes certain locations

where the radiopharmaceutical emits radiation in the form of gamma rays. A fraction of these

gamma particles interacts with a radiation detector located outside the body, which causes the

detector to then emit a signal. Countless numbers of gamma particles are acquired during the

scan and some, but not all of these gamma particles, are detected. Based upon where each

particle-related signal originates on the detector, imaging software, firmware or analog

electronics determines the origin of a given particle and its location to thus provide location

data. This data is then combined with the location data from all of the other particles to be

reconstructed into an image.

          33.    It is desirable that as many as possible detectors be brought as close to the body

of the patient because that improves the location accuracy from which a given gamma particle

has been originated. In the ’439 patent, movable sections and movable radiation detectors are

received and housed in “column 202” and are able to extend from the individual “column 202”1

as close as possible to the imaged body. Said “close position” optimizes both detection

sensitivity and spatial resolution, resulting in the optimization of image quality. I am aware of

several prior commercial systems which used 2 detectors. Here are two examples:

      •   A dual head rectilinear scanner developed and manufactured by Elscint in the early

          1970s. This dual head rectilinear scanner was commercialized (1971-1975) by GE in

          North-America under the GE label.

      •   An Apex line dual Anger camera used especially as a whole body and SPECT imaging

          system.


1
 I note that, the ’439 patent uses and defines the term “column” differently in the
specification and the claims. In the specification, “column 202” is a separate element from
the “movable section 204” in claims 1 and 17, or “movable radiation detector 203” in claim
9, while the claims refer to the claimed column as comprising the movable section/radiation
detector.
{J734902 04795940.DOCX}                            8
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 9 of 22



       34.     To the best of my memory, I do not recall using the word column in relation to

SPECT systems technologies.

       35.     The ’439 patent, however, provides that the column in the claims is referring to

a column such as “column 202”. As shown, the column is a longitudinal element having a

section which receives a “movable section 204” containing a “radiation detector 203” and

moves in and out of the longitudinal element (the ’439 patent uses the terms “towards and

away from the subject” and “in and out” when describing the respective movable elements).

(’439 patent, 1:55-57; 4:16-19; 5:13-14; 7:20-22). This is shown very clearly and

unambiguously in Figure 2 of the ’439 patent.




       36.     As seen in Figure 2, there is the “gantry 110,” with what the specification calls

a “column 202,” and with what the specification calls “movable sections 204.” The

specification is unambiguous in this regard.

       37.     As seen in Figure 3, for example, the “movable sections 204” includes the

“radiation detector 203.” Figure 4A shows the “radiation detector 203” being housed in



{J734902 04795940.DOCX}                          9
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 10 of 22



“movable sections 204,” as does Figure 4B, Figure 5, and Figure 6. In each and every case, the

“movable sections 204” slides telescopically in and out of a “column 202.”

       38.     Figure 2, however, has an additional embodiment shown at the top of Figure 2

wherein “column 202” itself is “retractable” and also movable towards and away from the

“subject 102.” This is seen very clearly by virtue of the up-down “arrow 210” to the right of

“column 202.” (’439 patent, 3:59-62). So, in this configuration both the “movable sections

204” and “column 202” itself are each independently movable, but the fact remains that in

every embodiment in Figure 2 the “movable sections 204” is received and is housed in “column

202.” I also note that the claims of the ’439 patent do not recite an embodiment where “column

202” is retractable into the “gantry 110”.

       39.     When I review the specification of the ’439 patent and compare it to the

language of the claims, I notice what I consider to be an inconsistency as I noted in footnote 1.

I note that the specification states that “column 202” includes a “movable section 204” at

numerous locations. (See e.g., ’439 patent, 3:38-40, 60-62; 4:15-17, 59-60, 5:13-14). But the

specification also makes clear that the “movable section 204” and “radiation detectors 203” are

separate components themselves as well as from “column 202,” and that the “radiation

detectors 203” are received into and housed within “movable sections 204” of “columns 202.”

(’439 patent, 3:38-43).

       40.     The “column” is an assembly comprising a static part “column 202” and a

“movable section 204”. When defining a longitudinal (linear) movement where the purpose of

the mechanism is to lengthen or shorten the distance between its edges, the edge of the movable

section houses the detector and the entire purpose of the apparatus is to move the detector

toward or away from the patient (’439 patent, 1:25-35). The mechanism that is described in the

’439 patent is a mechanism where “column 202” receives “movable section 204.”




{J734902 04795940.DOCX}                          10
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 11 of 22



       41.     However, as I noted in footnote 1 and Paragraph 39, the specification treats the

various components “column 202,” “radiation detector 203,” and “movable section 204,” as

separate and distinct components, while the claims of the patent all seem to treat the “radiation

detector 203” and “movable section 204” as components of the column as claimed.

       42.     I have tried to reconcile this inconsistent language and usage of terms between

the specification and the claims from the perspective of a POSA. I will discuss this in greater

detail in connection with my understanding of the claim terms and phrases at issue.

                                       The ’439 Patent

       43.     The application that matured into the ’439 patent was filed on July 9, 2014 and

issued on March 29, 2016. The asserted claims of the ’439 patent (claims 1, 2, 9 and 17) are

directed to a nuclear medicine imaging system comprising (i) a column “attached” to a gantry

or (ii) a column “extending” from a gantry. Claims 1, 9 and 17 are independent claims.

       44.     The “column” recited and claimed in the asserted claims further comprises a

movable element, i.e., (i) a “moveable section 204” in claims 1 and 17, or (ii) a “movable

radiation detector 203” in claim 9. Because the ’439 patent specification describes and these

Figures depict only a “column 202” in combination with a “movable section 204” and a

“radiation detector 203” as separate elements, as noted above, the claims recite a different

column, which itself comprises a movable element or a radiation detector in addition to

longitudinal “column 202.”

       45.     Throughout the ’439 patent when referring to the “column,” it is defined as

comprising a “movable section 204” (for example claims 1 and 17) or a “movable radiation

detector 203” (as in claim 9). In other sections of the ’439 patent when referring to the column

with the number “202,” e.g., “column 202” (’439 patent, 3:60-62, 4:17-19, 4:59-61), it is

regarding an element that together with the “movable section 204” or the “detector head 203”




{J734902 04795940.DOCX}                          11
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 12 of 22



comprise an assembly that in other cases (as mentioned above) is named with the same word

“column.”

       46.     I realize that the starting point of my analysis must be the language of the claims

themselves, but it is very hard to separate that analysis from the way the text itself in the

specification uses the terms. It seems to me that doing so would effectively allow a patentee to

claim what they did not disclose. I understand that this cannot be the law, since the patent

specification must support what is claimed.

       47.     Nothing can be clearer to me than that every embodiment in the ’439 patent has

a movable element, either the “movable section 204” or “movable radiation detector 203,” that

moves in and out of what the specification calls “column 202.”

       48.     This is confirmed, for example, by claim 9 itself. The claim states that the force

has to be applied to the movable element. If the movable element were nothing more than an

integral part of the column, applying the force to the “movable” element would make no sense.

       49.     The purpose of the embodiments described in the ’439 patent is to define a way

to extend and retract the detectors that are within the movable sections placed around a patient

in order to move them (the movable sections) “toward” and “away from” the patient to increase

or reduce the bore size. Therefore, the embodiments cannot include a column with static

(unmovable) elements.

       50.     As further depicted in Figures 2 and 4C below, the column comprises, at least

two corresponding structural elements that move relative to one another, where the “movable

element 204” is received and housed in the corresponding longitudinal “column 202” of the

column in the claims.




{J734902 04795940.DOCX}                          12
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 13 of 22




       51.     I note that “FIG. 2 illustrates a diagram of a front view of a gantry having

columns including movable sections. As illustrated in FIG. 2, the gantry 110 defines an opening

that may receive a subject, such as the subject 102 discussed above in regard to FIG. 1. Columns

202 extend from the gantry 110. The columns 202 are configured to house radiation detectors

203 within movable sections 204 of the columns 202. As indicated by the dashed boxes and

the arrows 206, the movable sections [204] may be selectively moved toward and away from

the subject 102.” (’439 patent, 3:34-43, 2:12-13)

       52.     I have copied Figure 4C, which shows this arrangement, more clearly. The

Figure depicts a single “column 202” (without “gantry 110”) where the “moveable section

204,” that receives and houses a separate “radiation detector (not shown),” is telescopingly

received and housed in the longitudinal “column 202” of the column of the claims. (Id., 2:20-

23, 5:16-17.) Other than the embodiment where “column 202” is additionally retracted into the

“gantry 110,”2 this telescoping arrangement where the column comprises, at least, a movable

element and a longitudinal “column 202” that receives and houses the movable element, is the

only column of the claims disclosed, described or enabled to a POSA by the ‘439 patent in my

opinion. (Id., Figures 2, 3, 4A-C, 5-6, 1:45-2:4) (all embodiments described in the “Brief




2
       In an unclaimed embodiment, I note that the column 202 alone is retractable into the
gantry 110. (’439 patent, 3:59-63.)
{J734902 04795940.DOCX}                         13
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 14 of 22



Description of the Invention” include a movable element); id. at 4:16-20 (“As indicated by the

arrow 312, the movable section 204 may move in and out of the column 202 in order to move

a radiation detector 203 closer to, or farther away from, a subject, such as the subject 102,” (as

shown in Figure 3); id. at 4:26-33 (discussing Figure 4A, “a portion 406 of the weight

compensation unit 208 may [be] stationary with respect to the movable section 204”); id. at

4:45-53 (discussing “movable section” of Figure 4B).) I, further, see no disclosure in the ’439

patent wherein the column comprises a single unitary structural element without a distinct

movable element.


                                            “Column”

       53.     I understand that the parties dispute the meaning of the term “column” as it is

used in the claims of the ’439 patent, specifically claims 1, 9 and 17.

       54.     Despite the inconsistency I noted above, I find the meaning of the term to be

relatively straightforward to a POSA. Both the claims and the specification describe the column

of the claims as including components such as “movable section 204.”

       55.     It could not be clearer and there is no doubt in my mind that the column of the

claims must comprise a movable element that moves relative to (in and out) the longitudinal

“column 202,” and this is exactly what the claims say (“the column comprising the “movable

section” in claims 1 and 17 or “a movable radiation detector” in claim 9). I notice that the GE

Claim Construction Statement defines the word “comprise” to mean “include” (at p. 12), and I

agree with that understanding.

       56.     For purposes of giving a word definition, based upon what I have learned and

my personal experience in nuclear medicine apparatus design as well supervising those in such

design, I believe that a POSA would understand the “column” to mean a longitudinal element

having a section that receives a movable section which contains a radiation detector.




{J734902 04795940.DOCX}                          14
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 15 of 22



       57.     I do not agree with GE’s position (Claim Construction Statement at p. 9)

because GE seems to define the column of the claims as possibly being just a single element

wherein there are no parts that move relative to one another, other than the column itself which

moves as a whole with whatever the column may include inside, e.g., “a movable section 204”

or “movable radiation detector 203.” This is not a fair reading of the ’439 patent or the claims.

Nothing in the patent or claims would lead me to believe that the claimed column could be a

single element.

       58.     After reading the ’439 patent, I do not understand how a “column” can be

defined as a unitary element.

       59.     GE refers to Figure 2 as showing a movable “column 202,” (Claim Construction

Statement at p. 2) but here too, I note that “movable section 204” is received and housed in

“column 202” as well as moves relative to “column 202.”

       60.     I note that GE seems to be changing the words of the claim: instead of reading

the “column” comprising a “movable section,” GE’s interpretation of the claim removes the

word “movable” next to “section” out of the claims and moves the word “movable” to be next

to the “column”. Here is what I mean:

       The claims say:

       the column comprising a movable section

       GE construction permits the claims to cover:

       A movable column comprising a movable section

                                or

       A movable column comprising a movable radiation detector

       61.     Figure 2 shows two embodiments, but both embodiments show a “movable

section 204” receiving and housing “a radiation detector 203.” In Figure 2, eight columns are

illustrated, but the top column also shows “movable section 204.”


{J734902 04795940.DOCX}                          15
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 16 of 22



       62.     With reference to annotated Figure 2 below, in one embodiment in each of the

seven columns, “column 202” is stationary, while in the other embodiment “column 202”

recedes or is retracted into “gantry 110” (shown in yellow box).




       63.     But in both embodiments, “movable section 204” telescopes into “column 202.”

GE could have claimed a movable column instead of a movable section, but GE did not.

       64.     It is my understanding that a disclosed but unclaimed embodiment (i.e., an

embodiment wherein the only column is retractable), has not been claimed, and as such is

considered, dedicated to the public. Figure 2 makes this very clear because of its use of “arrows

206 and 210.” All of the “columns” around the gantry are accompanied by in/out (“towards

and away from the subject”) “arrows 206” for “movable sections 204,” but only one (shown in

yellow box at the top of “gantry 110”) shows a movable “arrow 210” for “column 202,” but

even then, the Figure still shows the telescopingly movable element moving in/out of “column

202.” I have not seen anything in GE’s papers or the ’439 patent that contradicts this.

                                         PRIOR ART

       65.     I have been asked to review the ’721 PCT (Exhibit E), specifically I have looked

at Figures 6A – 6F, and the accompanying description on pages 49-53.



{J734902 04795940.DOCX}                          16
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 17 of 22



       66.     I do not see anything in these Figures involving a telescoping column. But I do

see a unitary column (referred to as “arm”) 626 (Figure 6E – 6F) having a radiation detector

affixed at the tip. As shown by the arrows, the entire column 626 in combination with detector

head 622 move together as a single unit on a rail. The column is connected by a suitable pulley

such as a belt or cable to a weight 632 to balance the weight of detector head 622 and arm 626

(’721 PCT, p. 51, lines 26 – 28).

       67.     If I understand GE’s position correctly, GE would read the claims to cover

exactly what is shown in Figures 6E – 6F of the Spectrum ’721 PCT. As such, it is my

understanding that claims 1, 2, 9, and 17 of the ’439 patent would all be invalid because Figures

6E – 6F show exactly what GE says is claimed.

       68.     A comparison of what is claimed in the ’439 patent versus what is disclosed in

the ‘721 PCT is shown below.




       69.     As shown in Figure 2 of the ’439 patent and Figures 6E – 6F of the ’721 PCT

above, in each case there is a column (“column 202” in the ’439 patent and “arm 626” in the

’721 PCT) having a detector element on the bottom (“movable sections 204” in the ’439 patent

and “detector head 622” in the ’721 PCT). In Figures 6E – 6F, “arm 626” and “detector head

{J734902 04795940.DOCX}                          17
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 18 of 22



622” are moving in a unitary fashion towards and away from the patient positioned within the

gantry, while being counterbalanced by “weight 632.” I conclude that GE’s claim interpretation

(a column/movable section can be a single element) would include the system shown in Figures

6E – 6F.

        70.     I have also copied Figures 6A – 6B from the ’721 PCT, which according to the

specification “Fig 6A shows detector heads 602 in a retracted configuration to provide a large

bore, for example, a conventional 90 cm. bore, for performing a full body scan. Fig. 6B

illustrates detector heads 602 fully extended to provide a small bore, for example, 20 cm, as it

would be used, for example, when performing a brain scan or a scan of the neck.” (’721 PCT,

p. 49, ll. 19-22.)




        71.     I have been shown a video animation prepared by Spectrum (Exhibit F, SDML_

00038492) that I have been advised was provided to GE in or around 2012, before the filing

date of the ’439 patent (but I have no first-hand knowledge of this). In my opinion, what is

shown in this video corresponds to the embodiment in Figures 6A – 6B and is exactly what is

{J734902 04795940.DOCX}                         18
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 19 of 22



claimed in claims 1, 9 and 17 as GE is interpreting them; namely, a unitary “column”

comprising a “movable section” or “movable radiation detector.”

       72.     Given that I understand from counsel that the ’721 PCT constitutes prior art to

the ’439 patent because of its date, I believe that the asserted claims would all be invalid as

recited in the attached Invalidity Contentions (Exhibit C) if interpreted as GE proposes.


      “Weight Compensation Unit” / “Counterbalanced Weight To Apply A Force”


       73.     I have also been asked to provide my opinion on the meaning of the phrase “a

weight compensation unit” in claims 1 and 17 and “a counter balanced weight to apply a force”

in claim 9.

       74.     The term “weight compensation unit” of claims 1 and 17 does not to my

knowledge have a defined meaning in the field of nuclear medicine imaging to a POSA. At

most, I believe that a POSA would understand the term as a “unit” for “applying a force.”

However, the ’439 patent provides a very generic definition of “unit” that does not explain the

structure to apply such force. (’439 patent, 2:46-58.) During my periods as chief scientist or

VP R&D of the technical leadership of the Apex Nuclear Imaging products family, the nuclear

medicine R&D team developed several products that used counter balance systems. I clearly

remember two products the Apex SP-4 and the JUMBO SPECT 609 (see images below). In

these cases, the counterweight was used years before a multi probe CZT based nuclear imaging.

These counterweighs were to compensate for a single head gamma imager. These

counterweights were totally different than anything like what is described in the patent, but

they were counterweights.




{J734902 04795940.DOCX}                         19
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 20 of 22
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 21 of 22



from the element one is looking to offset. This counter force can be realized in many potential

ways to offset a force. Therefore, when defining a counter balance it is of a general category

and not a specific solution or method.

       78.     Although I hold higher qualifications, my testimony here is from the perspective

of a POSA, and is based upon my experience in designing systems during my career and

managing those who did. For example, if someone had proposed using a counter balanced

weight for a column, I would have asked them for additional details. While I know what a

weight and a counterweight are in the abstract, this alone would not have informed me what

kind of design being contemplated. Without knowing how the weight was to be used or to what

and how it would be attached, I would have many ideas, but no definitive idea what was needed

to facilitate and accomplish the desired function of the counter balanced weight. As stated, I

was involved with an Anger camera that has a counterweight which is shown in the Invalidity

Contentions. This Anger camera is different from what is disclosed in the’439 patent. For this

reason, I consider the words “counter balanced weight” to be identify nothing more than a

category, rather than a definite structure.

       79.     My opinion is reinforced by GE’s reference to the fact that “other architectures

using a counterbalanced weight may be implemented.” (’439 patent, 4:21-25). Once again, GE,

in my opinion, has chosen terminology to define “counter balanced weight” that is so unspecific

that is prohibits me from understanding what kind of counterweight is being contemplated.

       80.     Claims 1, 9 and 17 also refer to the application of “force,” which I note is a

vector, while pressure is a scaler. A vector requires both magnitude and direction, while the

claims use the words “associated with” in referring to the direction of force opposite to gravity.

This is not how a POSA would typically think of a force being exerted. Exerting pressure on

something somewhere is not the same as exerting a force on an element in a specific direction.




{J734902 04795940.DOCX}                          21
Case 1:18-cv-11386-VSB-KHP Document 263 Filed 05/10/21 Page 22 of 22
